Citation Nr: 1825319	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a vision disability, to include as secondary to service-connected traumatic brain injury (TBI).

2. Entitlement to an effective date earlier than April 4, 2011, for grant of service connection for TBI.

3. Entitlement to an initial rating in excess of 10 percent for the period from April 4, 2011, to July 8, 2014, for TBI. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, to include service in the Republic of Vietnam.  The Veteran's decorations for his active service include a Purple Heart.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of February 2012 and April 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran has perfected a timely appeal of the issues listed on the cover page.  See Notice of Disagreement (NOD), dated September 2012 and October 2012; Statement of the Case (SOC), dated June 2014; Substantive Appeal (VA Form 9), dated July 2014.

In a June 2017 rating decision issued by the RO, the Veteran was granted a 100 percent disability rating for TBI from July 8, 2014.  As this represents a full grant of the benefits sought on appeal from July 8, 2014, the Board has limited the issue of entitlement to an initial rating in excess of 10 percent for TBI for the period from April 4, 2011 to July 8, 2014.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran has a vision disability, to include a neurologic eye condition with transient visual disturbances and vision loss, that is as a result of his military service, to include as secondary to service-connected TBI. 

2.  The Veteran filed a claim for service connection for TBI on April 4, 2011, which was granted by an April 2012 rating decision and a 10 percent disability rating was awarded, effective April 4, 2011. 

3.  Prior to April 4, 2011, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for TBI of any sort.

4.  The first medical evidence of a diagnosis of TBI was in January 1995. 

5.  From April 4, 2011 to July 8, 2014, the Veteran's service-connected residuals of TBI have been manifested by, at worst, mild impairment.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a vision disability, to include a neurologic eye condition with transient visual disturbances and vision loss, was incurred in or is otherwise related to his active service.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for an effective date prior to April 4, 2011, for the award of service connection for TBI have not been met.  38 U.S.C. § 5110, 7105 (2012); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.114, 3.155, 3.186, 3.400, 19.29, 19.30, 19.31, 19.35, 20.101(d), 20.200, 20.202 (2014 & 2017).

3.  From April 4, 2011 to July 8, 2014, the criteria for a disability rating in excess of 10 percent for TBI have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Vision Disability

The Veteran claims that service connection is warranted for a vision disability secondary to his service-connected TBI.  Specifically, he contends that he experienced a TBI as a result of a mine explosion during service in Vietnam, and that his vision disturbances are caused by the head injury.  A review of the record conclusively shows that the Veteran was involved in an accident in Vietnam where the vehicle he occupied ran over a land mine.  He experienced head trauma and continued to experience residuals of TBI as a result.  The Veteran was granted service connection for TBI as of April 4, 2011, and was granted a 100 percent disability rating from July 8, 2014. 

In February 2017, the Veteran was afforded a VA examination.  At this time, he reported that he was involved in a motor vehicle accident when his vehicle ran over a land mine.  He experienced a head injury, and reported headaches and blurry vision associated with this accident since.  He reported he treated the condition with ibuprofen.  Upon physical examination, the Veteran was noted to have uncorrected visual acuity of 20/70 bilaterally, and corrected visual acuity of 20/40 or better bilaterally.  The examiner found the Veteran had a cataract condition, as well as a neurologic eye condition.  No decreased visual acuity was noted related to either condition.  The examiner also found that the Veteran experienced transient visual disturbances while headaches occur due to head trauma.  The examiner diagnosed TBI with residual visual disturbance and bilateral eye cataracts.  The VA examiner provided that the Veteran's visual disturbances were at least as likely as not proximately due to or the result of the Veteran's TBI, with chronic post headaches.  The examiner stated that "[t]ransient vision loss is common with severe headaches after head trauma."  The examiner went on to opine that the Veteran's cataracts were not likely related to the Veteran's TBI.  Initially, the Board notes that the VA examination opinion may appear conflicting, and indicate that the Veteran's vision disability is not etiologically related to his service-connected TBI, as determined by the RO.  However, the examiner diagnosed two separate eye conditions for the Veteran, and opined as to the nature and etiology of each condition separately.  One of which the examiner determined was etiologically related to the Veteran's service-connected TBI.  Thus, the Board finds there is no conflicting nexus opinion. 

Although the Board could remand for another nexus opinion regarding whether the Veteran's vision disability is causally or etiologically related to service, the Board finds that the medical evidence cited to above is sufficient to decide the claims.  38 C.F.R. § 3.159 (c)(4).  Importantly, review of the record reflects that there is medical evidence suggesting that the Veteran's transient vision disturbances are at least as likely as not related to his service-connected TBI. 

Therefore, the Board finds that the evidence for and against the claims is at least in equipoise and the decision should be decided in favor of the Veteran.  Accordingly, the Board finds that entitlement to service a vision disability is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date - Grant of Service Connection for TBI

The Veteran asserts that he should be assigned an earlier effective date of September 1971 for the grant of service connection for TBI.  Specifically, in his October 2012 Notice of Disagreement (NOD), he stated that he had "asked for this condition 40 years ago."

The Veteran submitted a claim for service connection for "laceration of wounds" in a VA Form 21-526 that was received by VA on September 27, 1971.  This claim was adjudicated by the RO in January and March of 1972.  During the one-year period after the issuance of the January and March 1971 rating decisions, the Veteran neither submitted any correspondence that disagreed with, nor identified any additional evidence that was germane to any head injury or TBI.  See 38 C.F.R. § 3.156(b)-(c) (2017) (formerly 38 C.F.R. § 3.156(a)-(b) (1971)).

The Veteran submitted a claim for service connection for TBI in a VA Form 21-526 that was received by VA on April 4, 2011.  

In an April 2012 rating decision, the RO granted service connection for TBI with chronic post-traumatic headaches, effective April 4, 2011.  The decision explained that the claim for service connection for TBI was granted because the VA examiner indicated the TBI was related to his mine explosion during active service.   

By way of brief medical history, an unrelated VA examination from January 1995 indicates that the VA examiner found the Veteran to have "concussion injury with head trauma and sequelae memory deficit, by history," which was noted to possibly be attributable to a seizure disorder.

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that an effective date prior to April 4, 2011, for the grant of service connection for TBI, is not warranted.

In this case, although the medical evidence of record demonstrates a diagnosis of TBI as of January 1995, the Veteran did not file a claim for service connection for TBI until April 4, 2011.  In fact, the Veteran did not have any contact with VA, formal or informal, between January 23, 1995 and April 4, 2011, when he filed his claim for service connection for TBI.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

The Board observes that, prior to April 4, 2011 - the date of filing his TBI claim - there was no pending, unadjudicated claim or petition to reopen a claim for service connection for TBI of any sort.  As noted, the Veteran filed an initial claim for service connection for "laceration of wounds" in September 1971 and this claim was adjudicated in January and March 1972 rating decisions.  He did not take any action to initiate an appeal of the January or March 1971 rating decision, or to submit any additional evidence germane to any head injury or TBI within one year of the September 1971 claim or prior to the expiration of the appeal period.  Thus, the January and March 1972 rating decisions were final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 (a), 3.155, 3.156(b), 3.160(d), 20.200, 20.302, 20.1103.  Thereafter, he did not file a claim for service connection for TBI until April 4, 2011.  Notably, at no time between the March 1972 rating decision and the April 4, 2011 claim was there any evidence in the record indicating the Veteran raised or intended to raise a new claim of entitlement to service connection for TBI that has not been adjudicated.

In any event, at the time of the September 1971 claim, the record evidence reflects that while a November 1971 VA examination report refers by narrative history to a head injury, the history and complaints contained in that VA examination report of November 1971 reveal that the Veteran, himself, had no complaints to make in reference to any head injury.  See VA Neuropsychiatric Examination Report, HISTORY AND COMPLAINTS (Nov. 8, 1971) ("At present time veteran states he has no complaints to make in reference to any head injury").  In fact, the clinical data contained in that same VA report revealed an essentially negative neurological examination, and that the Veteran had no neurological disease, no mental disorder, and no head injury.  See VA Neuropsychiatric Examination Report, DISCUSSION and DIAGNOSES (Nov. 8, 1971).

As such, at the time of the January and March 1972 rating decisions, which were engendered by the September 1971 claim, the record before VA contained no evidence indicating that he had a valid claim of TBI and that he might be eligible for VA compensation for TBI.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § [1110] requires the existence of a present disability for VA compensation purposes); Wamhoff v. Brown, 8 Vet. ap. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim").  As discussed above, the record before VA reflects that the Veteran did not submit any correspondence or additional evidence germane to any head injury or TBI within one year of the September 1971 claim or prior to the expiration of the appeal period.  38 C.F.R. §§ 3.155, 3.156(b).  Hence, no claim, formal or informal, that dates back to September 1971 remained before VA.

Therefore, the earliest possible effective date for the award of service connection for TBI is April 4, 2011, i.e., the date upon which the Veteran's claim for service connection was received.  See 38 C.F.R. §§ 3.114 (a), 3.400. 

The Veteran has argued that, because he had previously filed a claim in 1971, an earlier effective date should be assigned for the grant of service connection for TBI.  However, for the reasons discussed above, an effective date prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  Here, there is no dispute.  Even though the Veteran's TBI was diagnosed prior to the date of his April 2011 claim, the date of this claim, April 4, 2011, is the later of the two dates, and is the appropriate effective date. 

Although the Board is sympathetic to the Veteran claims he has been dealing with these conditions since service, the Board notes that even if medical records related to TBI were associated with the claim prior to April 4, 2011, such records cannot constitute an informal claim under 38 C.F.R. § 3.155, because treatment records alone do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a).  Although 38 C.F.R. § 3.157(a) provides for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, none of these instances are applicable here.  As previously mentioned, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

Accordingly, the Board concludes that April 4, 2011, is the proper effective date for the award of service connection for TBI and the claim for an earlier effective date must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of evidence is against the claims, this doctrine is not for application.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 U.S.C. § 5107(b).

Disability Rating - TBI

The Veteran claims a rating in excess of 10 percent is warranted for TBI, as the severity of his disability is not accurately reflected by the currently assigned rating.  Service connection has been established for TBI.  The RO has evaluated the Veteran's disability as 10 percent disabling under Diagnostic Code 8045.  Diagnostic Code 8045 contemplates brain disease due to trauma.  As discussed previously, the Board has limited this claim on appeal for the period from April 4, 2011 to July 8, 2014. 

In November 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was hit by a mine during active service.  He reported that he could not remember anything about the event or after, and was unclear if he had lost consciousness, and was unable to describe his cognitive status immediately following the event.  He stated there was one blast.  He reported daily headaches, usually to the left side of his head, rated as mild to moderate in severity.  He denied taking continuous medication for the condition.  He reported memory impairment that required the use of reminder notes.  The Veteran reported that he suffered from mild memory loss. 

At this examination, the examiner found the Veteran's judgment and social interaction to be normal.  Upon mental status testing, the examiner found the Veteran had normal cognitive function, with no problems with concentration or attention.  The examiner noted the Veteran was occasionally disoriented to one of the four aspects of orientation.  The Veteran's motor activity and visual spatial orientation was shown to be normal.  No subjective symptoms were reported.  No neurobehavioral effects were found, and the Veteran was shown to communicate by spoken and written language normally.  The examiner found the Veteran had subjective symptoms of residuals attributable to TBI.  Those symptoms included headaches, and subjectively reported mental disorder in the form of memory impairment.  One scar was shown above the left eye.  No other pertinent physical findings, complications, conditions, signs and/or symptoms were found.  Imaging studies showed a normal head CT, and the examiner did not find a neurological disease, mental disorder, or head injury.  The examiner opined that based on the evidence, and lack of prior treatment, a determination could not be made regarding service connection.  An evaluation of the level of disability was not provided.  However, the examiner did discuss the multiple facets necessary to decide the claim.  The examiner rated each facet at a 0 or 1.  All of the multiple facets were noted to be either normal or mild in nature, with occasional impairment.  No facet was rated at a level 2 or 3.
 
In February 2012, the Veteran was afforded another VA examination for a disability other than TBI.  At that time, the examiner noted that the Veteran had "mild TBI with symptoms of "mild-moderate daily headaches, with mild memory loss, and no other cognitive or behavioral symptoms were apparent."  The examiner noted that "all other symptoms are due to" the disability subject to the February 2012 VA examination.  The examiner noted that the Veteran appeared to exaggerate symptoms, and was unable to clarify when asked for further details.

October and November 2012 VA treatment records indicate that the Veteran was seen for a neurology consult.  At this time, the Veteran reported that he did not have trouble finding or sustaining employment.  He reported he experienced impulse control issues during conversations, and memory loss.  He reported mood swings, nightmares, and denied significant changes in his personality since the event.  His wife of 30 years reported that she noticed the Veteran suffered from migraines, memory problems, difficulty maintaining focus during conversations, and an increase in severity of symptomatology the previous 3 to 5 years.  The treatment provider indicated that the "current neuropsychological evaluation is likely an underestimate of the Veteran's true cognitive abilities and should be interpreted with caution."  Further, it was noted that the Veteran's behavior suggested inconsistent or variable effort and motivation in the evaluation testing.  The treatment provider indicated that there was some concern about the possibility of a transient global amnesia, or some confusion following seizure activity, but that it was not entirely clear.  The treatment provider also indicated that the subject report of memory loss may be related to normal age related decline. 

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his TBI.  A review of the treatment notes of record does not show that the Veteran has symptoms of his TBI that are worse than those reported at his VA examination or neurology consult evaluations.  

The evaluation assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of impairment for any facet as determined by examination.  Only one disability evaluation is assigned for all the applicable facets.  In this case, the overall evidence warrants a 10 percent evaluation based upon the evidence of record. 

In assessing the severity of the Veteran's TBI, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria to support a disability rating in excess of 10 percent require medical evidence within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than a 10 percent disability rating throughout the above time period.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an increased rating for the Veteran's TBI, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a vision disability, to include a neurologic eye condition with transient visual disturbances and vision loss, is granted. 

Entitlement to an effective date prior to April 4, 2011, for the award of service connection for TBI is denied.

Entitlement to an initial rating in excess of 10 percent for the period from April 4, 2011, to July 8, 2014, for TBI is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


